Exhibit 10.1

 

Participant Name:                                         

 

IMPAC MORTGAGE HOLDINGS, INC.

 

2001 STOCK OPTION, DEFERRED STOCK

AND RESTRICTED STOCK PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

This AGREEMENT is made effective as of the              day of
                            ,             , (the “Award Date”) between Impac
Mortgage Holdings, Inc., a Maryland corporation (the “Company”) and
                             (the “Participant”).

 

RECITALS

 

WHEREAS, the Company has established the 2001 Stock Option, Deferred Stock and
Restricted Stock Plan (the “Plan”) effective as of March, 27, 2001, and

 

WHEREAS, pursuant to the provisions of said Plan, the Administrator has granted
to the Participant by action duly taken on the Award Date a restricted stock
award (the “Restricted Stock Award”) and based upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant and the mutual promises and covenants made herein, the mutual
benefits to be derived therefrom and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

AGREEMENT

 

1. The Restricted Stock Award. Subject to the terms of this Agreement and the
Plan, the Company grants to the Participant the shares of Restricted Stock at
the price, if any, and with the performance objectives and other restrictions,
if any, during the restricted period, each as set forth below:

 

__________ shares of Common Stock of the Company (the “Restricted Stock”)

 

Price (optional): $_____________ per share

 

Restricted Period(s):                                         

 

Performance Objectives (optional):

 

Other Restrictions:



--------------------------------------------------------------------------------

2. Restricted Stock Terms.

 

(a) Restriction. Subject to the provisions of the Plan and this Agreement,
during the Restricted Period, Participant is not permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded hereunder.

 

(b) Certificates and Legend. Participant shall be issued a stock certificate in
respect of such shares of Restricted Stock; and such certificate shall be
registered in the name of Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock Award, substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Impac Mortgage Holdings, Inc., 2001 Stock Option, Deferred Stock and Restricted
Stock Plan and a Restricted Stock Award Agreement entered into between the
registered owner and Impac Mortgage Holdings, Inc.. Copies of such Plan and
Agreement are on file in the offices of Impac Mortgage Holdings, Inc.”

 

The stock certificates evidencing such shares shall be held in the custody of
the Company until the restrictions thereon shall have lapsed, and that, as a
condition of any Restricted Stock award, Participant shall have delivered a
stock power, endorsed in blank, relating to the Stock covered by such Award, a
form of which is attached here to as Exhibit A.

 

(c) Voting Rights. Except as provided herein, Participant shall have all of the
rights of a stockholder of the Company, including the right to vote the shares,
and the right to receive any dividends thereon during the Restricted Period.

 

(d) Termination. Subject to the provisions of the Plan and this Agreement, upon
termination of employment for any reason, including death and disability, during
the Restricted Period, all shares still subject to restriction shall be
forfeited by Participant, and Participant shall only receive the amount, if any,
paid by Participant for such Restricted Stock, plus simple interest at 8% per
year.

 

(e) Expiration of Restricted Period(s). At the expiration of each Restricted
Period, stock certificates in respect of such shares of Restricted Stock shall
be delivered to Participant, or his legal representative, in a number equal to
the shares of vested Stock covered by the Restricted Stock Award.

 

3. Governing Plan. This Agreement hereby incorporates by reference the Plan and
all of the terms and conditions of the Plan as heretofore amended and as the
same may be amended from time to time hereafter in accordance with the terms
thereof, but no such subsequent amendment shall adversely affect Participant’s
rights under this Agreement and the Plan except as may be required by applicable
law. Participant expressly acknowledges and agrees that the provisions of this
Agreement are subject to the Plan; the terms of this Agreement shall in no
manner limit or modify the controlling provisions of the Plan, and in case of
any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall

 

2



--------------------------------------------------------------------------------

be controlling and binding upon the parties hereto. Participant also hereby
expressly acknowledges, represents and agrees as follows:

 

(a) Acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto and by reference incorporated herein, and represents that he/she is
familiar with the terms and provisions of said Plan, and hereby accepts this
Agreement subject to all the terms and provisions of said Plan.

 

(b) Agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan.

 

(c) Acknowledges that he/she is familiar with Sections of the Plan regarding the
issuance of the Restricted Stock.

 

4. Representations and Warranties. As a condition to the issuance of any portion
of shares of Restricted Stock the Company may require Participant receiving such
shares to make any representation and/or warranty to the Company as may, in the
judgment of counsel to the Company, be required under any applicable law or
regulation, including but not limited to a representation and warranty that the
shares are being acquired only for investment and without any present intention
to sell or distribute such shares if, in the opinion of counsel for the Company,
such a representation is required under the Securities Act of 1933 or any other
applicable law, regulation or rule of any governmental agency. Participant
hereby represents to the Company that the shares issuable pursuant to this
Agreement are being acquired only for investment and without any present
intention to sell or distribute such securities.

 

5. No Enlargement of Employee Rights. Nothing in this Agreement shall be
construed to confer upon Participant (if an employee) any right to continued
employment with the Company, any Parent or Subsidiary, or to restrict in any way
the right of the Company, a Subsidiary or Parent to terminate his/her
employment. Participant acknowledges that in the absence of an express written
employment agreement to the contrary, Participant’s employment with the Company
may be terminated by the Company at any time, with or without cause.

 

6. Withholding of Taxes. Participant authorizes the Company to withhold, in
accordance with any applicable law, from any compensation payable to him any
taxes required to be withheld by federal, state or local law as a result of the
grant of this Restricted Stock Award.

 

7. Laws Applicable to Construction. This Agreement shall be construed and
enforced in accordance with the laws of the State of California.

 

8. Agreement Binding on Successors. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors, transferees and assignees
of the Participant.

 

9. Costs of Litigation. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement or the Plan, the unsuccessful party to
such litigation, as determined by the court in a final judgment or decree, shall
pay the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred by the successful party or parties (including without
limitation costs, expenses end fees on any appeals), and if the successful party

 

3



--------------------------------------------------------------------------------

recovers judgment in any such action or proceeding such costs, expenses and
attorneys’ fees shall be included as part of the judgment.

 

10. Necessary Acts. The Participant agrees to perform all acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities laws.

 

11. Counterparts. For convenience this Agreement may be executed in any number
of identical counterparts, each of which shall be deemed a complete original in
itself and may be introduced in evidence or used for any other purpose without
the production of any other counterparts.

 

12. Invalid Provisions. In the event that any provision of this Agreement is
found to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability shall not be construed as rendering any other
provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and effect to the same extent as though the
invalid and unenforceable provision was not contained herein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. By Participant’s execution of this Agreement, Participant
agrees to the terms and conditions hereof and of the Plan.

 

IMPAC MORTGAGE HOLDINGS, INC.

     

PARTICIPANT

By:

           

Name: 

         

(Signature)

Title:

                                     

(Print Name)

                         

(Address)

                                       

(Social Security)

 

By his or her signature below, the spouse of the Participant, of such
Participant be legally married as of the date of his execution of this
Agreement, acknowledges that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions thereof, and agrees to be bound by all
the terms and conditions of said Agreement and said Plan document.

 

 

Spouse

Dated:                             

 

By his or her signature below the Participant represents that he or she is not
legally married as of the date of execution of this Agreement.

 

 

Participant

Dated:                             

 

5



--------------------------------------------------------------------------------

 

EXHIBIT A

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, the undersigned hereby sell, assign and transfer unto:

 

PLEASE INSERT SOCIAL SECURITY OR OTHER

IDENTIFYING NUMBER OF ASSIGNEE

 

                 

 

                                                                               
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                                            

 

                                                                               
                                                   ) Shares of the
                                                 

 

Stock of the                                         
                                        
                                        
                                                      Corporation

 

standing in                                         
                                        
                                         name(s) on the books of said
Corporation

 

represented by certificate(s) No.                                         
                                        
                                                                 

 

herewith and do hereby irrevocably constitute and appoint
                                        
                                                             

 

                                                                               
                                        
                                                                attorney

 

to transfer the said stock on the books of the within named Corporation with
full power of substitute.

 

Dated                                                                

 

THE SIGNATURE(S) ON THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) ON THE FACE
OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT, OR
ANY CHANGE.

 

6